                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

PAUL GUEBARA,

               Plaintiff,

               v.                                            CASE NO. 19-3025-SAC

KEVEN BASCUE, et al.,

               Defendants.

                               MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Although

Plaintiff is currently incarcerated at the Ellsworth Correctional Facility in Ellsworth, Kansas, the

claims giving rise to his Amended Complaint occurred during his pretrial detention at the Finney

County Jail in Garden City, Kansas (“FCJ”). The Court granted Plaintiff leave to proceed in

forma pauperis.

I. Background

       The Court screened Plaintiff’s original Complaint (Doc. 1) and entered a Memorandum

and Order and Order to Show Cause (Doc. 7) (“MOSC”) directing Plaintiff to show good cause

why his non-medical claims should not be dismissed due to the deficiencies set forth in the

MOSC. The Court also granted Plaintiff an opportunity to file an amended complaint to cure the

deficiencies set forth in the MOSC. The Court ordered the officials responsible for the operation

of the FCJ to prepare a Martinez Report regarding Plaintiff’s medical claims. The Martinez

Report was filed (Doc. 38), Plaintiff filed a response (Doc. 45) to the report, and the Court

entered a second Memorandum and Order and Order to Show Cause (Doc. 51) (“MOSC II”)

after screening Plaintiff’s Amended Complaint at Doc. 11. The MOSC II directed Plaintiff to




                                                 1
show good cause why his Amended Complaint should not be dismissed for the reasons set forth

in the MOSC and MOSC II. This matter is before the Court on Plaintiff’s Response (Doc. 60).

       Plaintiff alleges in Count I of his Amended Complaint that after he served ten days of

disciplinary segregation he was placed back in segregation without any due process or

disciplinary action. Plaintiff claims his privileges were taken away and he was not allowed to

mail letters, access the law library, or make phone calls while in segregation. Plaintiff alleges

that his Bible was taken away and he was not allowed to have visits or to receive letters.

Plaintiff attaches a grievance in which the response indicates that his privileges were suspended

due to his behavior and actions. (Doc. 11–1, at 3.)

       In Count II, Plaintiff alleges that he was denied medical care for his stomach illness and

his Hepatitis C for two years due to the cost of treatment. Plaintiff alleges that he was denied

treatment for Hepatitis C because he was told it was not an emergency. Plaintiff alleges his eye

glasses were taken from him and he was required to prove they were prescription glasses.

Plaintiff acknowledges that his eye glasses were returned to him. (Doc. 11, at 5.)

       Plaintiff alleges in Count III that he was treated differently than other inmates in violation

of due process and equal protection. Plaintiff alleges that he was treated differently because he

was on lockdown for months without due process. Plaintiff attaches a grievance in which he

claims he is being denied law library access while other inmates are being allowed to use it.

(Doc. 11–1, at 1.) The response to the grievance indicates that the FCJ does not offer a law

library to the inmates housed in the jail. Id.

       Plaintiff names as Defendants:            Keven Bascue, FCJ Sheriff; Mark Welsh, FCJ

Administrator; Jeff Orebaugh, FCJ Captain; Kyle Lawson, FCJ Lieutenant; and Michelle

Newsome, FCJ Nurse. Plaintiff seeks compensatory and punitive damages.



                                                   2
II. Discussion

        A. Non-Medical Claims

        The Court found in the MOSC that all of Plaintiff’s non-medical claims were subject to

dismissal for the reasons set forth in the MOSC. The Court noted that Plaintiff’s request for

monetary damages based upon his First Amendment claims were subject to dismissal for failure

to show a physical injury. Plaintiff’s request for compensatory damages is barred by 42 U.S.C.

§ 1997e(e), because Plaintiff has failed to allege a physical injury. Section 1997e(e) provides in

pertinent part that “[n]o Federal civil action may be brought by a prisoner confined in a jail,

prison, or other correctional facility, for mental or emotional injury suffered while in custody

without a prior showing of physical injury.” 42 U.S.C. § 1997e(e).

        Plaintiff acknowledges that he was placed in segregation for disciplinary reasons.

However, Plaintiff alleges a due process violation because he was returned to segregation based

on his actions and behaviors without a disciplinary report. In the MOSC II, the Court found that

Plaintiff failed to show that his segregation was an exaggerated response or that it was done for

any reason other than the effective management of the detention facility. See Cox v. Denning,

652 F. App’x 687, 692 (10th Cir. 2016) (unpublished) (finding that nighttime-recreation policy

for inmates in disciplinary segregation is designed to permit close monitoring of inmates who

might pose a danger to themselves, other inmates, or staff and is reasonably related to the jail’s

safety interest).

        Plaintiff alleges discrimination and a violation of equal protection, because he was denied

access to a law library. The grievance response he attaches to his Amended Complaint states

that the FCJ does not offer a law library. The Court found in the MOSC II that Plaintiff’s claim

is subject to dismissal for failure to state a claim because Plaintiff has not shown that he was



                                                3
denied law library access while similarly situated detainees were granted access.

         Plaintiff’s response fails to address the deficiencies set forth in the MOSC and MOSC II

regarding his non-medical claims. The Court dismisses Plaintiff’s non-medical claims in Counts

I and III.

         B. Medical Claims

         Plaintiff claims that there was a delay in receiving the proper treatment for his stomach

bacteria, and he was denied treatment for Hepatitis C. Plaintiff also alleges his eyeglasses were

taken from him and he was required to prove they were prescription glasses.                                  Plaintiff

acknowledges that his eyeglasses were returned to him. Plaintiff does not address this issue in

his response and has failed to allege a constitutional violation regarding his eyeglasses. Any

claim regarding his eyeglasses is dismissed.

         The Eighth Amendment1 guarantees a prisoner the right to be free from cruel and unusual

punishment. “[D]eliberate indifference to serious medical needs of prisoners constitutes the

‘unnecessary and wanton infliction of pain’ . . . proscribed by the Eighth Amendment.” Estelle

v. Gamble, 429 U.S. 97, 104 (1976) (citation omitted).

         The “deliberate indifference” standard includes both an objective and a subjective

component. Martinez v. Garden, 430 F.3d 1302, 1304 (10th Cir. 2005) (citation omitted). In the

objective analysis, the deprivation must be “sufficiently serious,” and the inmate must show the

presence of a “serious medical need,” that is “a serious illness or injury.” Estelle, 429 U.S. at

104, 105; Farmer v. Brennan, 511 U.S. 825, 834 (1994), Martinez, 430 F.3d at 1304 (citation


1
   Plaintiff alleges that he was a pretrial detainee, rather than a convicted prisoner, at the time giving rise to the
allegations in his Amended Complaint. That distinction, however, at least with regard to Plaintiff’s medical care
claims, is not critical here. “Under the Fourteenth Amendment due process clause, ‘pretrial detainees are . . . entitled
to the degree of protection against denial of medical attention which applies to convicted inmates’ under the Eighth
Amendment.” Martinez v. Beggs, 563 F.3d 1082, 1088 (10th Cir. 2009) (quoting Garcia v. Salt Lake County, 768
F.2d 303, 307 (10th Cir. 1985)).

                                                           4
omitted). A serious medical need includes “one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention.” Martinez, 430 F.3d at 1304 (quoting Sealock v. Colorado, 218

F.3d 1205, 1209 (10th Cir. 2000)).

        “The subjective component is met if a prison official knows of and disregards an

excessive risk to inmate health or safety.” Id. (quoting Sealock, 218 F.3d at 1209). In measuring

a prison official’s state of mind, “the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.” Id. at 1305 (quoting Riddle v. Mondragon, 83 F.3d 1197, 1204 (10th Cir. 1996)).

       The Court ordered a Martinez Report for Plaintiff’s medical claims. After examining the

report, which set forth in detail the medical care Plaintiff received while housed at the FCJ, and

Plaintiff’s response to the report, the Court granted Plaintiff an opportunity to respond and show

cause why his medical claims should not be dismissed.

       Plaintiff alleges there was delay in receiving treatment for his stomach bacteria and that

he was denied treatment for Hepatitis C while detained at the FCJ. The Court found in the

MOSC II that a mere difference of opinion between the inmate and prison medical personnel

regarding diagnosis or reasonable treatment does not constitute cruel and unusual punishment.

See Estelle, 429 U.S. at 106–07; see also Coppinger v. Townsend, 398 F.2d 392, 394 (10th Cir.

1968) (prisoner’s right is to medical care—not to type or scope of medical care he desires and

difference of opinion between a physician and a patient does not give rise to a constitutional right

or sustain a claim under § 1983).

       Plaintiff’s allegations regarding his treatment for his stomach illness do not show a complete lack

of medical care, but rather show Plaintiff’s disagreement regarding the proper course of treatment or

medication. Plaintiff disagreed with the prescribed medication and refused to take it at times. A

                                                   5
complaint alleging that plaintiff was not given plaintiff’s desired medication, but was instead

given other medications, “amounts to merely a disagreement with [the doctor’s] medical

judgment concerning the most appropriate treatment.” Gee v. Pacheco, 627 F.3d 1178, 1192

(10th Cir. 2010) (noting that plaintiff’s allegations indicate not a lack of medical treatment, but a

disagreement with the doctor’s medical judgment in treating a condition with a certain

medication rather than others); Hood v. Prisoner Health Servs., Inc., 180 F. App’x 21, 25 (10th

Cir. 2006) (unpublished) (where appropriate non-narcotic medication was offered as an

alternative to the narcotic medication prescribed prior to plaintiff’s incarceration, a constitutional

violation was not established even though plaintiff disagreed with the treatment decisions made

by prison staff); Carter v. Troutt, 175 F. App’x 950 (10th Cir. 2006) (unpublished) (finding no

Eighth Amendment violation by prison doctor who refused to prescribe a certain pain medication

where he prescribed other medications for the inmate who missed follow-up appointment for

treatment and refused to be examined unless he was prescribed the pain medication he wanted);

Ledoux v. Davies, 961 F.2d 1536, 1537 (10th Cir. 1992) (“Plaintiff’s belief that he needed

additional medication, other than that prescribed by the treating physician, as well as his

contention that he was denied treatment by a specialist is . . . insufficient to establish a

constitutional violation.”).

       The Court finds that Plaintiff has failed to show good cause why his claims regarding the

treatment for his stomach illness should not be dismissed. Delay in providing medical care does

not violate the Eighth Amendment, unless there has been deliberate indifference resulting in

substantial harm. Olson v. Stotts, 9 F.3d 1475 (10th Cir. 1993). Plaintiff has failed to show that

any defendant disregarded an excessive risk to his health or safety or that they were both aware

of facts from which the inference could be drawn that a substantial risk of serious harm existed,



                                                  6
and also drew the inference. Plaintiff’s claims suggest, at most, negligence. The Court dismisses

the claim regarding treatment for his stomach illness as set forth in Count II.

       Plaintiff alleges that he was denied treatment for his Hepatitis C while housed at the FCJ

from February 2015 until March 2019. In his response, Plaintiff alleges that the denial of

treatment for his Hepatitis C has resulted in permanent liver damage. Doc. 60, at 5 (stating that

Plaintiff was informed he has permanent liver damage). Plaintiff claims that he was denied

treatment due to the cost (Doc. 60, at 12, 14) and that the FCJ does not have a policy in place for

treatment of chronically ill detainees.

       The Court finds that Plaintiff’s claim in Count II of his Amended Complaint regarding

the denial of treatment for Hepatitis C survives screening. The Court will direct Defendants to

file an answer or other responsive pleading to this claim in Count II. To the extent Plaintiff

suggests in his response that he is entitled to a default judgment for Defendants’ failure to

answer, such a request is denied. The Court entered an order providing that answers or other

responsive pleadings were not due until after the Court completed screening of Plaintiff’s

Amended Complaint. (Doc. 49.)

       IT IS THEREFORE ORDERED THAT Defendants shall have until August 6, 2021,

in which to file an answer or other responsive pleading to Plaintiff’s claim regarding treatment

for Hepatitis C in Count II of his Amended Complaint. All other claims set forth in the

Amended Complaint are dismissed.

       IT IS SO ORDERED.

       Dated July 2, 2021, in Topeka, Kansas.

                                              s/ Sam A. Crow
                                              Sam A. Crow
                                              U.S. Senior District Judge



                                                 7
